DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Rachel Rutledge on January 11, 2022.

The application has been amended as follows: 
In the Specification:
Paragraph [0003] has been replaced by new paragraph [0003]:
--[0003]      The contents of the electronic sequence listing ("BROD-0961US_Corrected_2020-10-01_ST25.txt"; Size is 125,525 bytes; was created on October 1, 2020) is herein incorporated by reference in its entirety.--

	In the Claims:
 	35. (Currently Amended) A method for developing or designing a CRISPR-Cas system-based therapy or therapeutic, comprising: 

 	removing any candidate therapeutic target sequences having off-target candidates in haplotypes that occur in at least 0.1% of the target population from the set of candidate therapeutic target sequences to thereby define a final therapeutic target sequence set,  
preparing a set of one or more CRISPR-Cas systems 
delivering the one or more CRISPR-Cas systems to a cell, wherein the delivery comprises delivering gRNA and/or CRISPR effector protein, delivering guide RNA (gRNA) and/or CRISPR effector mRNA, or delivering gRNA and/or CRISPR effector as a DNA based expression system, 
wherein the one or more CRISPR-Cas systems comprises a CRISPR effector and one or more gRNAsfinal therapeutic target sequences of the cell, and 
wherein the one or more are 

protospacer adjacent motif (PAM) type, PAM nucleotide content, PAM length, target sequence length, PAM restrictiveness, target cleavage efficiency, and target sequence position within a gene, a locus or other genomic region.

	145. (Presently Canceled)

	155. (Presently Canceled)

	172. (Presently Canceled)

 	184. (Currently Amended) The method of claim 35, wherein the one or more gRNAs are a tru guide, an escorted guide, or a protected guide.

 	186. (Currently Amended) The method of claim 185, wherein modulation of gene or genomic region functionality comprises modulation gene activity or accessibility, optionally leading to transcriptional and/or epigenetic gene or genomic region activation or gene or genomic region silencing.

	192. -207 (Presently Canceled)

REASONS FOR ALLOWANCE
	The prior art fails to disclose a method for designing/developing ad CRISPR-Cas system-based therapy/therapeutic comprising selection of a set of candidate therapeutic target sequences, removing 

	The Terminal Disclaimer over U.S. Patent Application No. 16.325,892, filed September 10, 2021, is approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636